Title: To Thomas Jefferson from John Ledyard, 29 July 1787
From: Ledyard, John
To: Jefferson, Thomas



Sir
Town of Barnowl in Siberia July 29th. 1787

You will find this town by the Russian charts situated in about the Latitude 52°: and Longitude 100. It is near the town of Kolyvan and in the province of Kolyvan: the residence of the Governor of the province. It is near the silver mines and has a foundery in it which produces anualy 650 poods of silver bullion  besides some gold. A pood is 36 pounds english. It is also situated near the salt lakes which produces more to the revenue than the mines. I am 4539 versts from petersburg and have 4950 versts to go before I arive at Okotsk, and if I go to Peter and Paul in Kamchatka I have 1065 versts more to go before I see that ocean which I hope will bear me on its boosom to the coast of America. How I have come thus far and how I am still to go farther is an enigma that I must disclose to you on some happier occasion. I shall never be able without seeing you in person and perhaps not even then to inform you how universaly and circumstantialy the Tartars resemble the aborigines of America. They are the same peoplethe most antient, and most numerous of any other, and had not a small sea divided them, they would all have still been known by the same name. The cloak of civilization sits as ill upon them as our American tartars. They have been a long time Tartars and it will be a long time before they are any other kind of people. I shall send this Letter to Petersburg to the care of Doctor Pallas, Professor, of the royal Academy president, and historyographer to the Admiralty. I hope he will transmit it to you together with one to the Marquis in the mail of the count de Segur. I hope you and your friends and mine enjoy as much good health as I do which is of the purest kind. But notwithstanding all the vigour of my body, my mind keeps the start of me and anticipates my future fate with the most sublimated ardour. Pity it is that in such a career one should be subjected like a horse to the beggarly impediments of sleep and hunger.
The Banks of the large Rivers in this country every where abound with something curious in the fossil world. I have found the leg-bone of a very large animal on the banks of the Oby and have sent it to Dr. Pallas and told him to render me an Account of it hereafter. It is either the Elephant or Rinoceros bone, for the latter Animal has also been in this country. There is a compleat head of one in a high state of preservation at Petersburg. I am a curiosity myself in this country. Those who have heard of America flock round me to see me. Unfortunately the marks on my hands procures me and my Countrymen the appelation of wild-men. Among the better sort we are somewhat more known. The Governor and his family get a peep at the history of our existance thro the medium of a Septennial pamphlet of some kind. We have however two Stars that shine even in the Galaxy of Barnowl, and the healths of Dr. Franklin and of Genl. Washington have been drank in compliment to me at the Governors table. I am treated  with great hospitality here. Hitherto I have fared comfortably when I could make a port any where. But when totaly in the Country I have been a little incommoded. Hospitality however I have found as universal as the face of man.
When you read this, perhaps 2 months before you do If I do well I shall be at Okotsk where I will do myself the honour to trouble you again and if possible will write more at large.
If Mr. Barclay should be with you I pray you present me to him. My compliments wait on all my Parisian friends. Remember that I am and always shall be with the highest esteem & gratitude Sir. yr. much obliged most obt. hbl servt.,

Ledyard

